SUPPLEMENTAL opinion on rehearing.
Evans, J.
Upon rehearing, it is made to appear to us that, since the original submission, the defendant dairy company has purchased the Jaderstrom property, lying west of the blind alley referred to in the opinion. This fact amounts to a dismissal of the case, so far as plaintiff Jaderstrom is concerned. Of the plaintiffs before us in the final submission, he appeared to have sustained the greatest private injury. By reason of this purchase, the Dairy Company now owns on both sides of this blind alley, which extends from University Avenue only to the south line of the Jaderstrom and Dairy Company properties. What is said, therefore, in the original opinion will no longer be deemed to apply to the private grievances of Jaderstrom, and the final decree will be modified accordingly.
With the modification here indicated, the original opinion will stand. — Modified and Affirmed.
Deemer, C. J., Weaver, and Preston, JJ., concur.